Citation Nr: 1804144	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating higher than 30 percent for coronary artery disease prior to March 31, 2016, and higher than 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from June 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for coronary artery disease and assigned a 30 percent rating effective from September 24, 2015.

In August 2016, the RO increased the assigned rating for coronary artery disease to 60 percent effective from March 31, 2016.


FINDING OF FACT

In correspondence dated December 2017, the Veteran withdrew his claim for a higher initial rating for coronary artery disease.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue of an initial rating higher than 30 percent for coronary artery disease prior to March 31, 2016, and higher than 60 percent thereafter.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted a December 2017 statement indicating his intent to withdraw his appeal from consideration by the Board.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for an initial rating higher than 30 percent for coronary artery disease prior to March 31, 2016, and higher than 60 percent thereafter, is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


